UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] Quarterly Report pursuant to Section 13 or 15(d) of theSecurities Exchange Actof 1934 for the quarterly period ended March 31, 2015 or [ ] Transition Report under Section 13 or 15(d) of the Exchange Act For the transition period from to Commission file number:000-55185 Be Active Holdings, Inc. (Exact name of registrant as specified in its charter) Delaware 68-0678429 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1010 Northern Blvd., Great Neck, NY (Address of principal executive offices) (Zip Code) (212) 736-2310 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files. Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] As of May 13, 2015, there were 490,475,671 shares of common stock issued and outstanding. FORM10-Q Be Active Holdings, Inc. INDEX Page PART I - FINANCIAL INFORMATION Item 1.Financial Statements Condensed Consolidated Balance Sheets – March 31, 2015 (unaudited) and December 31, 2014 1 Unaudited Condensed Consolidated Statements of Operations 2 Unaudited Condensed Consolidated Statements of Cash Flows 4 Notes to the Condensed Consolidated Financial Statements (Unaudited) 5 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3.Quantitative and Qualitative Disclosures About Market Risk 18 Item 4.Controls and Procedures 18 PART II- OTHER INFORMATION Item 1. Legal Proceedings 19 Item 1A. Risk Factors 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3. Defaults Upon Senior Securities 19 Item 4. Mine Safety Disclosures 19 Item 5. Other Information 19 Item 6. Exhibits 20 Signatures 21 BE ACTIVE HOLDINGS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS March 31, December 31, (Unaudited) ASSETS Current assets Cash and cash equivalents $ $ Cash in Escrow - Accounts receivable Inventory Debt issuance costs Prepaid expenses and other current assets Total current assets Property and equipment, net Loan receivable Security deposit Totalassets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities Accounts payable $ $ Accrued expenses and taxes Due diligence fee payable Secured Convertible notes payable (net of $272,457 discount) - Due to officers/stockholders Total current liabilities Deferred rent Derivative liability Totalliabilities Stockholders' equity (deficit) Preferred stock, par value $0.0001 per share, 150,000,000 shares authorized. Issued and outstanding as of March 31, 2015 and December 31, 2014 as follows: Series A Convertible Preferred stock, 40,000,000 shares designated; 11,663,921 shares issued and outstanding at March 31, 2015 and December 31, 2014 Series B Convertible Preferred stock, 4 shares designated as of December 31, 2014; 0 and 3 shares issued and outstanding at March 31, 2015 and December 31, 2014 - - Series C Convertible Preferred stock, 26,666,667 shares designated; 20,000,000 shares issued and outstanding atMarch 31, 2015 and December 31, 2014 Series D Convertible Preferred stock, 3,000,000 shares designated, issued and outstanding atMarch 31, 2015 - Common stock, par value $0.0001, per share, 750,000,000 sharesauthorized;426,475,671 shares issued and issuable at March 31, 2015 and December 31, 2014 Additional paid-in capital Accumulated deficit ) ) Treasury stock at cost; 4,339,555 shares ) ) Total stockholders' equity (deficit) ) ) Total liabilities and stockholders' equity (deficit) $ $ -1- BE ACTIVE HOLDINGS, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended March 31, Net Sales $ ) * $
